UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Annual Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 FORM 11-K þ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number01-09300 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: COCA-COLA ENTERPRISES INC. MATCHED EMPLOYEE SAVINGS AND INVESTMENT PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: COCA-COLA ENTERPRISES INC. 2500 Windy Ridge Parkway, Atlanta, Georgia 30339 1 Exhibit Index: Page 4 The Coca-Cola Enterprises Inc. Matched Employee Savings and Investment Plan (the "Plan") is a plan which is subject to the provisions of the Employee Retirement Income Security Act of 1974 as amended (ERISA).Accordingly, the following items are filed herewith as part of this annual report: Audited financial statements: Report of Banks, Finley, White & Co., Independent Registered Public Accounting Firm Statements of Net Assets Available for Benefits at December 31, 2007 and 2006 Statement of Change in Net Assets Available for Benefits for the Year Ended December 31, 2007 Notes to Financial Statements Schedule of Assets at December 31, 2007 Signature Exhibit 23 – Consent of Banks, Finley, White & Co., Independent Registered Public Accounting Firm 2 SIGNATURES The Plan.Pursuant to the requirements of the Securities Exchange Act of 1934, the Global Retirement Programs Committee, which Committee administers the employee benefit plan, has duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. COCA-COLA ENTERPRISES INC. MATCHED EMPLOYEE SAVINGS AND INVESTMENT PLAN (Name of Plan) By:/S/ VICKI R. PALMER Date:June 24, 2008 Vicki R. Palmer Chairperson, Global Retirement Programs Committee 3 Exhibit Index Exhibit Number Description Exhibit 23 Consent of Banks, Finley, White & Co., Independent Registered Public Accounting Firm 4 Financial Statements and Supplemental Schedule Coca-Cola Enterprises Inc. Matched Employee Savings and Investment Plan As of December 31, 2007 and 2006 and For the Year Ended December 31, 2007 Together with Report of Independent Registered Public Accounting Firm Coca-Cola Enterprises Inc. Matched Employee Savings and Investment Plan Index Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits 2 Statement of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Supplemental Schedule: Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 18 To the Global Retirement Programs Committee Coca-Cola Enterprises Inc. Atlanta, Georgia: Report of Independent Registered Public Accounting Firm We have audited the accompanying statements of net assets available for benefits of Coca-Cola Enterprises Inc. Matched Employee Savings and Investment Plan (the “Plan”) as of December 31, 2007 and 2006 and the related statement of changes in net assets available for benefits for the year ended December 31, 2007. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2007 and 2006, and the changes in net assets available for benefits for the year ended December 31, 2007, in conformity with accounting principles generally accepted in the United States. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of assets held at end of year is presented for purposes of additional analysis and is not a required part of the basic financial statements but is supplemental information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Banks, Finley, White & Co. June 23, 2008 1 Coca-Cola Enterprises Inc. Matched Employee Savings and Investment Plan Statements of Net Assets Available for Benefits As of December 31, 2007 and 2006 2007 2006 Assets Investments in Master Trust, at fair value $ 1,420,086,861 $ 1,317,219,282 Participant loans 80,450,179 78,528,288 Total assets reflecting all investments at fair value 1,500,537,040 1,395,747,570 Adjustment from fair value to contract value for fully benefit-responsive investment contracts (777,707 ) 2,505,767 Net assets available for benefits $ 1,499,759,333 $ 1,398,253,337 See accompanying notes to the financial statements. 2 Coca-Cola Enterprises Inc. Matched Employee Savings and Investment Plan Statement of Changes in Net Assets Available for Benefits Year ended December 31, 2007 Additions to net assets attributed to: Investment income: Investment income in Master Trust $ 62,548,377 Net appreciation in fair value of investments 98,520,796 Total investment income 161,069,173 Contributions: Participant 80,982,135 Employer 15,842,697 Total contributions 96,824,832 Total additions 257,894,005 Deductions from net assets attributed to: Distributions to Participants 153,216,123 Administrative expenses 3,171,886 Total deductions 156,388,009 Net increase in net assets available for benefits 101,505,996 Net assets available for benefits: Beginning of year 1,398,253,337 End of year $ 1,499,759,333 See accompanying notes to the financial statements. 3 Coca-Cola Enterprises Inc. Matched Employee Savings and Investment Plan Notes to Audited Financial Statements December 31, 2007 and 2006 1. Description of the Plan The following description of the Coca-Cola Enterprises Inc. Matched Employee Savings and Investment Plan (the “Plan”) provides only general information. Participants should refer to the Summary Plan Description for a more complete description of the Plan’s provisions. General The Plan was originally adopted effective January 1, 1988 and restated most recently effective January 1, 2002.The Plan is a defined contribution plan covering all non-bargaining employees of Coca-Cola Enterprises Inc. (the “Company”).The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 as amended (“ERISA”). Eligibility Non-bargaining employees are eligible to participate in the Plan on the later of (1) the first of the month following the completion of two months of service or (2) the month in which such employee becomes a “covered employee” as defined by the Plan.At that time, the participant may elect to begin compensation deferrals.Participants become eligible to receive employer matching contributions as of the first payroll date following the later of (1) completion of two months of service or (2) the date such employee becomes a covered member. Contributions The Plan allows a participant to contribute up to 30% of eligible compensation on a pre-tax basis, and between 1% and 10% of eligible compensation on an after-tax basis, as defined by the Plan agreement and subject to certain Internal Revenue Code (the “Code”) limitations. A participant may elect to change his or her rate of contributions or suspend contributions at any time. The Company matched participant contributions in an amount equal to 25% of the first 7% of the participant’s pre-tax deferral contributed during 2007.All contributions are invested as directed by participants. 4 Coca-Cola Enterprises Inc. Matched Employee Savings and Investment Plan Notes to Audited Financial Statements Vesting Participants are immediately vested in their contributions and the Company’s matching contributions plus actual earnings thereon. Participant Loans Participants may borrow from their fund accounts a minimum of $1,000 and up to a maximum equal to the lesser of $50,000 (minus the amount of the highest outstanding loan balance(s) in the prior 12 months over any outstanding loan balance on the day the loan is made) or 50% of their vested account balance.Loan terms generally range from one to five years for general purpose loans and extend up to 15 years for principal residence loans.The loans are secured by the balance in the participant’s account and bear interest at a rate commensurate with the interest rates charged by persons in the business of lending money for loans which would be made under similar circumstances. Principal and interest are paid ratably through payroll deductions and the interest paid is applied directly to the participant’s account balance. Participant Accounts Each participant’s account is credited with the participant’s contributions, rollover contributions, if any, and allocations of the Plan’s earnings and losses.The allocation of earnings and losses is based on participant account balances as defined in the Plan document. The benefit to which a participant is entitled is the benefit that can be provided from the participant's vested account balance. In the event a participant’s union membership status changes, the participant may elect to transfer his or her account out of this Plan.During the year ended December 31, 2007, other Company-sponsored plans transferred participant accounts totaling $1,405 to the Plan. 5 Coca-Cola Enterprises Inc. Matched Employee Savings and Investment Plan Notes to Audited Financial Statements Withdrawals and Payments of Benefits Distributions of a participant’s fully vested account balance may be made during the period following his or her retirement, death, disability or termination of employment. Distributions to participants shall be made in a single lump sum payment if their vested account balance is $1,000 or less.If the participant’s vested account balance exceeds $1,000, the Plan permits distribution in a single lump sum, installment payments or a combination of lump sum and installment payments at the discretion of the participant.If the participant has any loan balance at the time of distribution, the amount of cash available to the participant or beneficiary shall be reduced by the outstanding principal balance of the loan. Voluntary withdrawals from the balance of the participant’s pre-tax contribution account become available after the participant attains age 59½.Prior to the attainment of age 59½, a withdrawal from these accounts would be available only for a financial hardship. Plan Termination Although the Company has not expressed any intent to do so, the Company has the right under the Plan agreement to terminate the Plan.In the event of Plan termination, all participants become fully vested and shall receive a full distribution of their account balances. 2. Summary of Significant Accounting Policies Basis of Presentation The financial statements of the Plan are prepared using the accrual method of accounting. 6 Coca-Cola Enterprises Inc. Matched Employee Savings and Investment Plan Notes to Audited Financial Statements Valuation of Investments The Plan participates in the Coca-Cola Enterprises Inc.Defined Contribution Plans Master Trust (the “Master Trust”) with similar retirement plans sponsored by the Company and certain other subsidiaries of the Company, whereby investments are held collectively for all plans by JPMorgan Chase Bank, N.A. (the “Trustee”). Each participating plan’s investment in the Master Trust is equal to the sum of its participant account balances in relation to total Master Trust investments. Short-term investments are stated at fair value, which approximates cost and is based on quoted redemption values determined by the Trustee. Mutual funds and the common stock of The Coca-Cola Company and Coca-Cola Enterprises Inc. are valued based on quoted market prices on national exchanges on the last business day of the Plan year. Investments in collective trusts are stated at fair value, based on quoted redemption values as determined by the Trustee. Participant loans are valued at their outstanding balances, which approximate fair value. The INVESCO Stable Value Fund (the “Fund”) is a separate account which invests primarily in wrapper contracts (also know as synthetic guaranteed investment contracts) and cash equivalents. Contracts within the Fund are fully benefit-responsive and are therefore reported at fair value on the Statement of Net Assets Available for Benefits in accordance with Financial Accounting Standards Board (“FASB”) Staff Position (FSP) No. AAG INV-1 and the Statement of Position (SOP) 94-1-1 – Reporting of Fully Benefit-Responsive Investment Contracts Held by Certain Companies Subject to the AICPA Investment Company Guide and Defined-Contribution Health and Welfare and Pension Plans. In a wrapper contract structure, the underlying investments are owned by the Fund and held in trust for Plan participants. The wrapper primarily represents a diversified portfolio of corporate and government bonds, and common/collective trusts. The Fund purchases a wrapper contract from an insurance company or bank. 7 Coca-Cola Enterprises Inc. Matched Employee Savings and Investment Plan Notes to Audited Financial Statements The wrapper contract amortizes the realized and unrealized gains and losses on the underlying fixed income investments, typically over the duration of the investments, through adjustments to the future interest crediting rate (which is the rate earned by participants in the Fund for the underlying investments). The issuer of the wrapper contract provides assurance that the adjustments to the interest crediting rate do not result in a future crediting rate that is less than zero. An interest crediting rate less than zero would result in a loss of principal or accrued interest. The key factors that influence future interest crediting rates for a wrapper contract include: · The level of market interest rates · The amount and timing of participant contributions, transfers and withdrawals into/out of the wrapper contract · The investment returns generated by the fixed income investments that back the wrapper contract · The duration of the underlying investments backing the wrapper contract Wrapper contract’s interest crediting rates are typically reset on a monthly or quarterly basis. Because changes in market interest rates affect the yield to maturity and the market value of the underlying investments, they may have a material impact on the wrapper contract’s interest crediting rate. In addition, participant withdrawals and transfers from the Fund are paid at contract value but funded through the market value liquidation of the underlying investments, which also impacts the interest crediting rate.The resulting gains and losses in the market value of the underlying investments relative to the wrapper contract value are represented on the Plan’s Statements of Net Assets Available for Benefits as the “adjustment from fair value to contract value for fully benefit-responsive investment contracts”.If the adjustment from fair value to contract value is positive for a given contract, this indicates that the wrapper contract value is greater than the market value of the underlying investments. 8 Coca-Cola Enterprises Inc. Matched Employee Savings and Investment Plan Notes to Audited Financial Statements The embedded market value losses will be amortized in the future through a lower interest crediting rate than would otherwise be the case.If the adjustment from fair value to contract value figure is negative, this indicates that the wrapper contract value is less than the market value of the underlying investments.The amortization of the embedded market value gains will cause the future interest crediting rate to be higher than it otherwise would have been. All wrapper contracts provide for a minimum interest crediting rate of zero percent.In the event that the interest crediting rate should fall to zero and the requirements of the wrapper contract are satisfied, the wrapper issuers will pay to the Plan the shortfall needed to maintain the interest crediting rate at zero.This helps to ensure that participants’ principal and accrued interest will be protected. Examples of events that would permit a wrapper contract issuer to terminate a wrapper contract upon short notice include the Plan’s loss of its qualified status, un-cured material breaches of responsibilities, or material and adverse changes to the provisions of the Plan.If one of these events was to occur, the wrapper contract issuer could terminate the wrapper contract at the market value of the underlying investments. At December 31, 2007, contract value approximated fair value. Contract value represents contributions made under the contracts, plus earnings, less withdrawals and administrative expenses. The weighted-average yields were approximately 5.4% and 5.1% for the years ended December 31, 2007 and 2006, respectively. The crediting interest rates were approximately 4.8% and 5.0% at December 31, 2007 and 2006, respectively.Participants investing in the Fund are subject to risk of default by issuers of the wrapper contracts and the specific investments underlying the wrapper contracts.There are no reserves against contract value for credit risk of the contract issuer or otherwise. 9 Coca-Cola Enterprises Inc. Matched Employee Savings and Investment Plan Notes to Audited Financial Statements The fair values of the underlying assets of the wrapper contracts and the adjustment to contract value as of December 31, 2007 and 2006 are as follows: 2007 2006 Fair value of the underlying assets of the wrapper contracts: Fixed income securities $ 2,848,811 $ 5,362,708 Short Term Investment Fund 1,874,568 US Treasury Note 3,744,713 Common/Collective Trusts 158,497,367 155,425,284 Fair value of the wrapper contracts 161,346,178 166,407,273 Adjustment from fair value to contract value (777,707 ) 2,505,767 Contract value $ 160,568,471 $ 168,913,040 Administrative Expenses Certain administrative expenses are paid by the Plan, as permitted by the Plan document.All other expenses are paid by the Company. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates that affect the amounts reported in the financial statements and accompanying notes.Actual results could differ from those estimates. Employee Stock Ownership Plan A portion of the Plan is designated as an employee stock ownership plan (“ESOP”).An ESOP permits plan participants flexibility in electing to either reinvest Coca-Cola Enterprises Inc. stock dividends or have the dividends distributed as a taxable cash payment. Reclassifications Certain amounts reported in the 2006 statement of net assets available for benefits have been reclassified in order to be consistent with the current year presentation. 10 Coca-Cola Enterprises Inc. Matched Employee Savings and Investment Plan Notes to Audited Financial Statements 3. Investments As of December 31, 2007, the Plan’s investment in the Master Trust was $1.4 billion.The Plan’s investment in the Master Trust (including investments bought, sold, as well as held during the year) appreciated in fair value by $98.5 million. The fair value of investments that individually represent 5% or more of the Plan’s net assets at December 31 was $1.4 billion. 4. Coca-Cola Enterprises Inc. Defined Contribution Plans Master Trust The Plan’s interest in the net assets of the Master Trust was approximately 95% at December31, 2007. The condensed statement of net assets at December 31, 2007 and 2006 for the Master Trust is as follows: Investments at fair value: 2007 2006 Common/Collective trust funds* $ 427,153,300 $ 323,195,562 Registered Investment Companies* 637,269,776 536,505,872 Company Stock 238,954,693 261,347,291 Corporate Stock** - 70,301,064 CICS Self-Directed Accounts 18,808,801 16,835,008 Stable Value Fund 176,825,228 181,997,807 Stable Value Fund Book ValuationAdjustment (1,042,087 ) 2,829,841 $ 1,497,969,711 $ 1,393,012,445 *In 2007, the S&P 500 Fund was classified as a “Common/Collective trust fund;” however, in the 2006 financial statements, the S&P 500 Fund was classified as a “Registered Investment Company.”The 2006 S&P 500 fund amounts included herein are classified within “Common/Collective trust funds” for comparative purposes. **The Coca-Cola Company Stock Fund (Corporate) was liquidated on November 30, 2007.Proceeds were invested in the S&P 500 Fund (Common/Collective trust fund). 11 Coca-Cola Enterprises Inc. Matched Employee Savings and Investment Plan Notes to Audited Financial Statements The condensed statement of changes in net assets for the year ended December 31, 2007 in Master Trust is as follows: 2007 Additions: Interest and dividend income $ 65,564,191 Participant contributions 85,161,857 Company contributions 16,356,511 Net appreciation in fair value of investments 103,032,760 Total additions 270,115,319 Deductions: Distributions to Participants 161,856,793 Administrative expenses 3,301,260 Total deductions 165,158,053 Net increase 104,957,266 Net assets available for benefits: Beginning of year 1,393,012,445 End of year $ 1,497,969,711 12 Coca-Cola Enterprises Inc. Matched Employee Savings and Investment Plan Notes to Audited Financial Statements During 2007 and 2006, the Master Trust’s investments (including investments bought, sold, as well as held during the year) appreciated in fair value, as follows: Net Appreciation in Fair Value Fair Value at End of Year Year Ended December 31, 2007 Investments at fair value, asdetermined by quoted market price: Registered Investment Companies $ 1,865,133 $ 637,269,776 Company Stock 57,375,182 238,954,693 Corporate Stock 15,871,385 - CICS Self-Directed Accounts - 18,808,801 $ 75,111,700 $ 895,033,270 Investments at estimated fairvalue: Common/Collective trust funds 18,007,797 427,153,300 Stable Value Fund 9,913,263 175,783,141 27,921,060 602,936,441 Totals $ 103,032,760 $ 1,497,969,711 13 Coca-Cola Enterprises Inc. Matched Employee Savings and Investment Plan Notes to Audited Financial Statements Net Appreciation in Fair Value Fair Value at End of Year Year Ended December 31, 2006 Investments at fair value, asdetermined by quoted market price: Registered Investment Companies $ 33,863,554 $ 536,505,872 Company Stock 17,441,706 261,347,291 Corporate Stock 4,369,140 70,301,064 CICS Self-Directed Accounts - 16,835,008 50/50 Fund 17,365,080 - $ 73,039,480 $ 884,989,235 Investments at estimated fairvalue: Common/Collective trust funds 37,801,445 323,195,562 Stable Value Fund 8,394,373 184,827,648 46,195,818 508,023,210 Totals $ 119,235,298 $ 1,393,012,445 Between January 1, 2007 and December 31, 2007, the Master Trust had the following transactions relating to common stock of Coca-Cola Enterprises Inc.: Shares Fair Value Realized Gain Purchases 488,766 $ 11,146,209 $ - Sales (4,099,386 ) $ (76,748,037 ) $ 13,996,894 Dividends received - $ 2,964,847 $ - Balance at December 31, 2007 9,179,572 $ 238,954,693 14 Coca-Cola Enterprises Inc. Matched Employee Savings and Investment Plan Notes to Audited Financial Statements Between January 1, 2007 and December 31, 2007, the Master Trust had the following transactions relating to common stock of The Coca-Cola Company: Shares Fair Value Realized Gain Purchases 31,486 $ 1,430,052 $ - Sales 1,488,502 $ (55,480,880 ) $ 32,119,155 Dividends received - $ 1,429,375 $ - Balance at December 31, 2007 - $ - In addition to Company stock, the fair value of investments that individually represent 5% or more of the Master Trust’s net assets at December 31, 2007 are as follows: SSgA S&P 500 Fund$ 350,085,246 JP Morgan Core Bond Select$ 144,107,213 Julius Baer International Equity Fund$ 114,758,438 American Funds Growth Fund$ 189,166,755 INVESCO Stable Value Fund $ 175,783,141 5. Income Tax Status The Plan has received a determination letter from the Internal Revenue Service dated January 3,2003, stating that the Plan is qualified under Section 401(a) of the Code and, therefore, the related trust is exempt from taxation. Subsequent to this determination by the Internal Revenue Service, the Plan was amended. Once qualified, the Plan is required to operate in conformity with the Code to maintain its qualification. The Plan administrator believes the Plan is being operated in compliance with the applicable requirements of the Code and, therefore, believes that the Plan, as amended, is qualified and the related trust is tax exempt. 15 Coca-Cola Enterprises Inc. Matched Employee Savings and Investment Plan Notes to Audited Financial Statements 6. Risks and Uncertainties The Master Trust invests in various investment securities as directed by participants.Investment securities are exposed to various risks such as interest rate, market and credit risks.Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect participants’ account balances and the amounts reported in the statement of net assets available for benefits. 7.New Accounting Standards Recently Issued Standards In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, “Fair Value Measurements” (“SFAS 157”), which defines fair value, establishes a framework for measuring fair value in accordance with generally accepted accounting principles, and expands disclosures about fair value measurements. The provisions of SFAS 157 are effective as of the beginning of the 2008 plan year.Management is currently evaluating the impact of adopting SFAS 157 and does not expect the adoption to have a material impact on the Plan’s financial statements. 16 Supplemental Schedule 17 Coca-Cola Enterprises Inc. Matched Employee Savings and Investment Plan EIN: 58-0503352Plan Number: 006 Schedule H, Line 4i Schedule of Assets (Held at End of Year) As of December 31, 2007 *LOANS TO PARTICIPANTS (Interest rates ranging from 4.00% to 10.50%) $ 80,450,179 * Parties in Interest 18
